The complaint is that, on the 24th day of July, A.D. 1887, at Tiverton, in the county of Newport, the defendant did wantonly and maliciously injure and deface a building not his own, etc. The defendant contends that the complaint is bad, because, for anything therein alleged, the building may have been in Massachusetts, and the defendant, standing in Tiverton, may have injured and defaced it by throwing stones across the boundary. We do not think so. The act complained of is the act of injuring and defacing the building, which act is alleged to have been committed at Tiverton, in the county of Newport, and clearly, if the building had not been at Tiverton, the defendant could not have injured and defaced it there.
The complaint was made July 25, A.D. 1887. The defendant produces a certificate from the town clerk of the town of Tiverton to the effect that the magistrate who received the complaint had sold all his real estate some months previously, and that his name was left off the voting list by the canvassers in the following spring, and he contends that the magistrate was not qualified to act as such, not being a qualified elector, referring to the Constitution *Page 512 
of the State, art. 9, section 1. The section simply provides that "no person shall be eligible to any civil office (except the office of school committee) unless he be a qualified elector for such office." The town clerk's certificate, even if it shows that the magistrate was not a qualified elector when he received the complaint, which we do not think it does, does not disprove that he was a qualified elector when he was elected to his office, which is all that the section referred to requires.
Exceptions overruled.